Citation Nr: 0900626	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2005, for a grant of service connection for recurrent stromal 
keratitis of the left eye. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
recurrent stromal keratitis of the left eye, and assigned a 
30 percent disability rating effective as of February 28, 
2005.  

FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for recurrent stromal 
keratitis of the left eye until February 28, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 
2005, for the grant of service connection for recurrent 
stromal keratitis of the left eye, have not been met.  
38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim arises from her disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The veteran argues that an earlier effective date is 
warranted for her recurrent stromal keratitis of the left eye 
because it was first manifested during her period of active 
service, and that she would have filed a claim for service 
connection at the time of her discharge from service, but 
that a doctor at the Brooks Army Medical Center in Texas had 
told that she had acceptable vision loss and that she did not 
qualify for a medical discharge.  She added that upon her 
separation from service, she had not been aware that she 
would be eligible for disability benefits for her left eye 
disability, which has been chronic since that time.  As such, 
she maintains that the effective date of service connection, 
and the assigned 30 percent disability rating, should be 
retroactive to her release from active duty in December 1989. 

The basic facts are not in dispute.  As the RO noted, the 
veteran's initial application for service connection for 
recurrent stromal keratitis of the left eye was filed with VA 
by way of a telephone conversation recorded in a Report of 
Contact dated September 28, 2005, and indeed, the veteran 
does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
or furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 30 percent 
disability rating effective the date the veteran's original 
claim of service connection for recurrent stromal keratitis 
of the left eye was filed with VA.  An effective date of an 
award of service connection is not based on the earliest 
medical evidence showing a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Because the veteran did not file 
a formal or informal application for service connection prior 
to September 28, 2005, VA is precluded, as a matter of law, 
from granting an effective date prior to September 28, 2005, 
for service connection for recurrent stromal keratitis of the 
left eye.

The veteran contends that it is unfair to deny her claim for 
an earlier effective date for the award of service connection 
for recurrent stromal keratitis of the left eye.  She appears 
to be raising an argument couched in equity.  While certainly 
sympathetic to such an argument, the Board is bound by the 
law and is without authority to grant benefits on the basis 
of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 
2007); see Harvey v. Brown, 6 Vet. App. 416 (1994).  The 
Board can only determine whether the veteran meets all of the 
requirements of the benefit being sought and, if she is not 
entitled to the benefit as specified by the statutes enacted 
by Congress and VA's implementing regulations, the benefit 
cannot be awarded regardless of the circumstances.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In this regard, 
the Board observes that, as to the physician at Brooks 
Medical Center who reportedly provided her poor advice, which 
she followed, the payment of government benefits must be 
authorized by statute; therefore, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  Thus, the Board has no option but to decide this 
claim in accordance with the applicable law.  As such, this 
appeal must be denied because the RO has already assigned the 
earliest possible effective date provided by law.


ORDER

An effective date earlier than September 28, 2005, for the 
grant of service connection for recurrent stromal keratitis 
of the left eye is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


